IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF EMILY                     §
IRWIN, a Disabled Person.1                 §      No. 326, 2018
                                           §
                                           §      Court Below: Court of Chancery of
                                           §      the State of Delaware
                                           §
                                           §      CM 16855-N
                                           §

                            Submitted: July 6, 2018
                            Decided:   July 13, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                        ORDER

       (1)    Ronald J. Schmidt filed a notice of appeal purporting to appeal the

Court of Chancery’s alleged failure to issue a decision on a motion to dismiss filed

by Schmidt on May 7, 2018, in a guardianship proceeding.2 The Clerk issued a

notice directing Schmidt to show cause why the appeal should not be dismissed for

failure to comply with Supreme Court Rule 42 when taking an appeal from an

apparent interlocutory order. In his response to the notice to show cause, Schmidt

states that any defects in the notice of appeal are due to his inexperience as a pro se

litigant.




1
  The Court has assigned a pseudonym under Supreme Court Rule 7(d).
2
 See Docket at 174, In re [Irwin], Del. Ch., CM 16855-N, Transaction ID 62000117 (May 7, 2018)
(“letter submission with various exhibits submitted by Ronald Schmidt requesting that guardian
be removed”).
          (2)     Schmidt’s appeal, on its face, manifestly fails to invoke the appellate

jurisdiction of this Court and is subject to dismissal, sua sponte, under Supreme

Court Rule 29(c). The Court’s appellate jurisdiction in Court of Chancery cases is

limited “interlocutory or final decrees” issued by the court.3 In this case, no decree,

either interlocutory or final, was entered in the Court of Chancery, which would

permit Schmidt to invoke the appellate jurisdiction of the Court.

          NOW, THEREFORE, IT IS ORDERED that this appeal is DISMISSED

under Supreme Court Rule 29(c).

                                           BY THE COURT:


                                           /s/ Gary F. Traynor
                                           Justice




3
    Del. Const. art. IV, § 11(4).
                                              2